Citation Nr: 1826489	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  15-10 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a right ear hearing loss disability.

2. Entitlement to an evaluation in excess of 10 percent disabling for lumbar spine degenerative arthritis.

3. Entitlement to a compensable evaluation for a left ear hearing loss disability.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jeffrey Bunten, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June 1978 to November 1978 and on active duty from May 1988 to April 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and February 2015 rating decisions by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2018, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. 

The Veteran stated that his service-connected disabilities prevent him from obtaining employment. See June 2012 statement. Because a TDIU rating is inherent in any claim for an increased rating, see Rice v. Shinseki, 22 Vet. App. 447 (2009), it has been added as an issue on the title page.

After the Veteran filed his June 2012 notice of disagreement, the issues of entitlement to service connection for a lumbar spine disability, tinnitus, and a left ear hearing loss disability were granted in the February 2015 rating decision. Because that decision represents a full grant of the benefits sought, those issues are not before the Board. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

The issues of entitlement to increased evaluations for lumbar spine degenerative arthritis and a left ear hearing loss disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his right ear hearing loss disability is related to his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right ear hearing loss disability have been met. 38 U.S.C. §§ 101, 1110, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran meets the criteria to have a right ear hearing loss disability for VA purposes. See November 2014 VA examination. Noise exposure during service has already been conceded by VA. See February 2015 rating decision. During his April 2018 Board hearing, the Veteran testified that he experienced diminished hearing loss in his right ear during service, which continued after his discharge, and that he did not have noise exposure after he was discharged from active duty. Although November 2014 and January 2015 VA examiners opined that the Veteran's right ear hearing loss disability is not related to his military service, their opinions are given less probative weight because they do not consider the Veteran's statements of diminished hearing loss during and after his military service. Therefore, after resolving reasonable doubt in the Veteran's favor, his right ear hearing loss disability is related to noise exposure experienced during service, and service connection is warranted.


ORDER

Service connection for a right ear hearing loss disability is granted.


REMAND

The Veteran's most recent VA examinations for his lumbar spine degenerative arthritis and his left ear hearing loss disability occurred in February 2016 and March 2016, respectively. Since that time, he has indicated that his disabilities have worsened. See April 2018 Board hearing. After considering the Veteran's testimony, remand for new examinations is necessary to assess the current severity of his service-connected disabilities. See Green v. Derwinski, 1 Vet. App. 121 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

VA examinations must include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing circumstances. Correia v. McDonald, 28 Vet. App. 158 (2016). In this case, previous VA spine examinations do not fully comport with the requirements of Correia and therefore may be inadequate. Thus, remand for a new VA spine examination is necessary on this basis as well.

Lastly, the Veteran should be afforded proper notice of the requirements to be entitled to TDIU, and given the opportunity to submit a formal application (VA Form 21-8940).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's disabilities from December 2016 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disabilities are associated with the record.

2. The AOJ should provide the Veteran appropriate notice of VA's duties to notify and assist in regards to how to substantiate a claim for entitlement to TDIU, to include providing him a VA Form 21-8940. The Veteran should assist in the matter by providing the requested information.

3. After the above development has been completed, the AOJ should arrange for the Veteran to be afforded a VA audiological evaluation (with audiometric studies) to determine the current severity of his left ear hearing loss disability. The examiner should review the claim file and note such review was conducted. In addition to reporting audiometry results, the examiner should elicit from the Veteran information as to the effect his hearing loss has on his daily living, and comment on the expected impact the degree of hearing loss found would have on occupational and social functioning (i.e., provide an opinion as to whether the Veteran's complaints of functional impairment are consistent with his level of hearing loss shown). 

A detailed explanation (rationale) is requested for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

4. After the development in the first two instructions has been completed, the AOJ should arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected lumbar spine degenerative arthritis. The examiner must review the entire record in conjunction with the examination and note such review was conducted. Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail. All indicated tests or studies should be completed.

Range of motion measurements must be included for active and passive motion, and weight-bearing and non-weight-bearing circumstances. If pain is noted, the point in the range of motion at which pain starts should be clearly noted. 

If feasible, the examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss, using lay observations specifically elicited from the Veteran. If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished. Specifically, if the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation for why an opinion cannot be rendered. In so doing, the examiner must explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question. Merely a statement that the examiner is unable to witness the degree of additional loss of range of motion is insufficient without further explanation as described above.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


